Citation Nr: 1211213	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  11-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of perforating gunshot wounds to the left knee, including incomplete paralysis of the tibial nerve with intermittent swelling and weakness of the left leg and disturbance of sensation of the sole of the left foot.

2.  Entitlement to a disability rating in excess of 60 percent for status post total right knee replacement.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability rating in excess of 40 percent for residuals of perforating gunshot wounds to the left knee, including incomplete paralysis of the tibial nerve with intermittent swelling and weakness of the left leg and disturbance of sensation of the sole of the left foot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran underwent right total knee replacement in the 1970s or 1980s, and his current symptomatology consists of extension to 5 degrees and flexion to 40 degrees with no evidence of increased impairment during flare-ups, instability, or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for status post total right knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim that is decided herein is one for an increased rating following the initial grant of service connection.  Therefore, it is deemed to have arisen from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further discussion of notice under VCAA is needed.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained all VA outpatient treatment records identified by the Veteran.  He has not identified any private treatment records or any outstanding evidence that is pertinent to the claim being decided herein.  Furthermore, the Veteran was afforded a VA examination regarding the claim decided herein in June 2010.  The examination was conducted by a medical professional, who solicited symptomatology from the Veteran, conducted a thorough examination, and provided conclusions and diagnoses based upon the examination.  The Board finds that it is adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson  v. Brown, 9 Vet. App. 7, 10 (1996).  Pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's residuals, status post total right knee replacement, secondary to his service-connected left leg disability is rated 60 percent disabled under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520-5055 (2011).

Diagnostic Code 8520 provides ratings for complete or incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knees, and flexion of the knee is weakened or (very rarely) lost.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011), prosthetic replacement of the knee joint is assigned a 100 percent rating for one year following implantation of the prosthesis and a 60 percent rating with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Diagnostic Code also notes that, with intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.

In June 2010, the Veteran underwent VA examination.  He reported having a total right knee replacement in the late 1970s or early 1980s.  He did not wear a knee brace.  His right knee did not lock or give way.  It did swell.  He could walk approximately 100 feet or stand for 15 minutes.  He used a rolling walker for the past four years and an electric wheelchair for longer ambulation.  The knee flared up every two months, but he did not know how long the flare-ups lasted or if he lost range of motion.  He had difficulty putting on his shoes and socks.  On examination, range of motion was from 5 degrees of flexion to 40 degrees of flexion.  There was stiffness at the end of the range of extension.  There was no change with repetition.  There was mildly increased warmth and a moderate amount of swelling.  There was no crepitus or evidence of ligamentous laxity.  The impression was right total knee replacement.

While the rating sheet that accompanied the June 2010 rating decision indicates that the Veteran's disability was coded under Diagnostic Code 8520-5055, the analysis that is included in the rating decision clearly shows that the Veteran was assigned the 60 percent disability rating under the criteria of Diagnostic Code 5055 only.  No discussion of paralysis of the sciatic nerve is noted in connection with the right knee, nor has the Veteran complained of any symptoms associated with paralysis of the sciatic nerve on the right.  In short, there is no evidence of record that the Veteran has any impairment of the sciatic nerve on the right.  As such, an evaluation in excess of 60 percent is not warranted under Diagnostic Code 8520 for this disability.

Furthermore, a disability rating in excess of 60 percent is not warranted under the criteria of Diagnostic Code 5055, since the only higher schedular rating specifically applies to the one-year time period after implantation of a knee prosthesis.  Since the Veteran has asserted that he underwent right total knee arthroplasty in the late 1970s or early 1980s, and the effective date of this grant of service connection is April 29, 2010, a 100 percent rating under Diagnostic Code 5055 is not applicable.

The 60 percent rating currently assigned to the Veteran's right knee disability contemplates impairment of motion and weakness in that extremity.  Therefore, ratings for limitation of motion, in addition to the knee replacement, are not appropriate, as that would be pyramiding.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the 60 percent rating under Diagnostic Code 5055 contemplates impairment of motion and weakness, and additional ratings under the Diagnostic Codes specific to range of motion or instability of the knee are not appropriate.

Furthermore, even if the Veteran was instead rated under the criteria for limitation of motion, he would be entitled to a 20 percent rating for flexion and a 0 percent rating for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Additionally, there was no lay or medical evidence of instability or ankylosis, and the Veteran demonstrated no additional impairment after repetitions and was not able to say whether he lost range of motion during flare-ups.  Therefore, even taking into account any additional functional impairment due to pain, weakness, fatigability or incoordination, the Veteran's current 60 percent rating is in excess of the ratings he would be assigned under Diagnostic Codes 5256, 5257, 5260 and 5261.

As such, the 60 percent disability rating assigned to the Veteran's status post total right knee replacement is the highest schedular rating available.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to this service-connected disability that are not encompassed by the schedular rating assigned.  The Veteran took no medication for his right knee disability, did not report any recent treatment for his right knee, and stated that, prior to his retirement, his knee did not affect his job.  There is also no suggestion that can be implied from any of the evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating in excess of 60 percent for status post total right knee replacement is denied.


REMAND

The Board finds that a remand of the Veteran's left knee and TDIU claims is necessary prior to final adjudication of those appeals.

The rating sheet that accompanies the June 2010 rating decision shows that the Veteran's left knee and leg disability is rated 40 percent disabled under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8525 (2011).  However, Diagnostic Code 8525 has a maximum schedular rating of 30 percent for complete paralysis of the posterior tibial nerve, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, the toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  The analysis contained in the rating decision discussion suggests that the disability was, instead, evaluated under the criteria of Diagnostic Code 8520, for paralysis of the sciatic nerve.

Nevertheless, a historical review of the claims file shows that the Veteran's disability has been noted to have been characterized by disturbance of sensation of the left foot and incomplete paralysis of the tibial nerve.  While the Veteran underwent sensory examination of the left leg during the June 2010 VA examination, sensory examination of his left foot was not conducted.  Furthermore, the June 2010 VA examination report shows that the Veteran had decreased flexion and extension of his left leg.  However, the Board cannot render a decision on the ratings to be assigned to any left knee symptomatology, since a rating under Diagnostic Code 8520 could contemplate such motion while a rating under Diagnostic Code 8525 would likely not contemplate such impairment.

Therefore, the Board finds that the June 2010 VA examination report was inadequate as to this claim, because there is no examination of the tibial nerve.  Furthermore, on remand, the RO should clarify the Diagnostic Code(s) used to rated the Veteran's left leg disability.

Finally, the Veteran has not been provided with notice regarding the rating criteria used to evaluate this disability.  This should be remedied on remand.

With regard to his claim of entitlement to a TDIU, the RO's determination on the claim for an increased disability rating for the left leg disability could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claim being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with notification of the rating criteria used to evaluate his left leg disability.

2.  Schedule the Veteran for a VA examination to determine the nature of his left leg disability.  All indicated tests and studies are to be performed

The examiner is specifically asked to solicit all symptomatology from the Veteran and conduct a thorough examination of all residuals of the Veteran's left leg disability, to include sensory testing of the left leg and foot and stability and range of motion testing of the left knee.  Any impairment of the sciatic or tibial nerve should be noted and its severity described.

The examiner should provide a rationale for any conclusions reached.

3.  Thereafter, readjudicate the claims to include entitlement to a TDIU.  The RO must state specifically under which Diagnostic Code(s) the Veteran's left leg rating is assigned.  If any determinations remain unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


